MEMORANDUM **
Honario Arredondo-Sicairos and Guadalupe Arredondo, husband and wife and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) orders denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Petitioners’ successive motion to reopen because the motion was numerically barred and failed to meet any regulatory exception. See 8 C.F.R. §§ 1003.2(c)(2)-(3).
To the extent Petitioners seek review of the BIA’s September 14, 2005 orders denying their first motion to reopen, we lack jurisdiction because the petition for review is not timely as to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003). Moreover, those orders were the subject of Arredondo-Sicairos v. Gonzales, No. 05-75698 (9th Cir. May 8, 2006) (order).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.